Citation Nr: 0524011	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  96-26 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran and a physician


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel








INTRODUCTION

The veteran served on active duty in the Army from November 
1990 to June 1991.  He had prior Army Reserve service.


VACATUR

The veteran's claim of entitlement to service connection for 
PTSD was denied in a July 8, 2005, Board of Veterans' Appeals 
(Board) decision.  Unfortunately, the aforementioned decision 
did not consider pertinent VA medical evidence which was 
timely received on July 5, 2005.

An appellate decision may be vacated by the Board at any time 
upon request of the veteran or his representative, or on the 
Board's own motion, where it is shown there has been a denial 
of due process.  38 C.F.R. § 20.904 (2004).  VA is deemed to 
have constructive knowledge or notice of VA-generated 
documents.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
The failure to consider VA medical records relevant to the 
claim on appeal may deprive a claimant of due process.  In 
light of this newly received evidence, the Board will vacate 
its July 8, 2005, decision in its entirety as it was not 
based on all available evidence and the veteran was thereby 
deprived of due process.

A separate determination will be entered addressing the 
appealed issue.




ORDER

The Board's July 8, 2005, decision that denied entitlement to 
service connection for PTSD is VACATED in its entirety.



			
	HOLLY E. MOEHLMANN	M. SABULSKY
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals
	



 Department of Veterans Affairs


